Order unanimously modified, and, as modified, affirmed, with costs to plaintiff, in accordance with the following memorandum: Special Term properly granted plaintiff leave to increase the ad damnum clause in her complaint (see Loomis v Civetta Corinno Constr. Corp., 54 NY2d 18; Kenford Co. v County of Erie, 93 AD2d 998; Stornelli v Aakron Rule Corp., 89 AD2d 1060). The court erred in refusing to allow the plaintiff to amend her verified bill of particulars to allege additional negligence as set forth in article 25-B of the General Business Law (see Miller v Albany Med. Center Hasp., 95 AD2d 977; Bronson v Potsdam Urban Renewal Agency, 74 AD2d 967; Rife v Union Coll., 30 AD2d 504). Leave to amend should be freely given in the absence of surprise or prejudice (CPLR 3025, subd [b]; Fahey v County of Ontario, 44 NY2d 934). (Appeals from order of Supreme Court, Onondaga County, Inglehart, J. — ad damnum clause.) Present — Hancock, Jr., J. P., Doerr, Green, O’Donnell and Moule, JJ.